DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Preliminary Amendment
Preliminary amendment dated 07/15/2021 to abstract and claims has been fully considered and is entered. Claims 1-13 and 15-21 are examined.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f), because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitations are: a parsing module, a querying module, and a sending module, all in claim 12.
Because these claim limitations are being interpreted under 35 U.S.C. 112(f), they are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have these limitations interpreted under 35 U.S.C. 112(f), applicant may:  (1) amend the claim limitations to avoid them being interpreted under 35 U.S.C. 112(f) (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitations recite sufficient structure to perform the claimed function so as to avoid them being interpreted under 35 U.S.C. 112(f).

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-2, 6-7, 9, and 12-13 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Kano et al. (US 2015/0236944 A1).
As to claim 1, Kano teaches a data transmission method for Mesh network, wherein the method comprising:
parsing data to be transmitted sent from a source device, to obtain an identifier of a target device of the data to be transmitted [EID of the client 600 that is a target device] (par. [0097], Figs. 2 and 5);
querying, from a preset routing table [routing table 112 and EID-to-RLOC cache table 113] (Fig. 5), according to the identifier of the target device, an optimal path from a gateway to the target device, wherein the preset routing table comprises an optimal path from the gateway to at least one data receiving device (par. [0094]-[0095], [0097]); and
sending the data to be transmitted and the optimal path to relay devices connected to the gateway on the optimal path, so that the relay devices transmit the data to be transmitted to the target device based on the optimal path (par. [0095], [0104]-[0105]).

As to claim 2, Kano teaches that before the querying, from a preset routing table, according to the identifier of the target device, an optimal path from a gateway to the target device, the method further comprises: 
	sending a routing establishment message to each of the relay devices connected to the gateway, so that each of the relay devices sends a routing request message to the target device [EID-to-RLOC request messages] (par. [0119]);
	monitoring receipt feedback from the target device, and determining a target TTL value corresponding to the target device according to a monitoring result [receiving EID-to-RLOC reply messages] (par. [0119]-[0120]);
	determining, according to the target TTL value, a target relay device corresponding to the target device, from the relay devices satisfying the target TTL value (par. [0121]-[0123]); and
	establishing, according to the target relay device, the optimal path from the gateway to the target device (par. [0124]-[0134], Fig. 15).

As to claim 6, Kano teaches that the determining, according to the target TTL value, a target relay device corresponding to the target device from the relay devices satisfying the target TTL value comprises: determining transmission characteristic parameters of each relay device among the relay devices satisfying the target TTL value (par. [0175]-[0176]); and
determining the target relay device from the relay devices satisfying the TTL value corresponding to the target device according to the transmission characteristic parameter (par. [0063]-[0066], [0175]-[0176]).

As to claim 7, Kano teaches that the transmission characteristic parameters comprise: a received signal strength indication RSSI value and/or a transmission delay of the target device (par. [0107]).

As to claim 9, Kano teaches that the determining the target relay device from the relay devices satisfying a TTL value corresponding to the target device according to the transmission characteristic parameters comprises: determining, as the target relay device, from the relay devices satisfying the TTL value corresponding to the target device, a relay device having a shortest transmission delay to the target device (par. [0107]).

As to claim 12, Kano teaches a data transmission apparatus for Mesh network, wherein the apparatus comprises:
a parsing module, a querying module, and a sending module [combination of hardware and software elements] (par. [0253]) configured to perform the functionality as discussed per claim 1 above.

As to claim 13, Kano teaches a gateway, comprising a memory and a processor, wherein the memory stores a computer program executable on the processor, and when the processor executes the computer program [router 100, 200] (Figs. 5 and 6), steps of the method according to claim 1.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3-5, 10-11, and 15-21 are rejected under 35 U.S.C. 103 as being unpatentable over Kano et al. in view of Barnes (US 2019/0280941 A1).
As to claim 3, Kano teaches that the sending a routing establishment message to each of the relay devices connected to the gateway comprises: 
	sending the routing establishment message to each of the relay devices connected to the gateway according to a preset Time To Live TTL value (par. [0169]-[0171]); and
	the monitoring receipt feedback from the target device, and determining a target TTL value corresponding to the target device according to a monitoring result comprises:
	adjusting a TTL value according to the monitoring result [TTL value is subtracted] (par. [0169]-[0171]).
	Kano fails to expressly teach re-sending the routing establishment message to each of the relay devices connected to the gateway according to an adjusted TTL value, until the monitoring result satisfies a preset requirement; and determining a TTL value corresponding to the monitoring result as the target TTL value when the preset requirement is satisfied.
Barnes is directed to determining a topology of a network (abstract). In particular, Barnes teaches re-sending the routing establishment message to each of the relay devices connected to the gateway according to an adjusted TTL value, until the monitoring result satisfies a preset requirement; and determining a TTL value corresponding to the monitoring result as the target TTL value when the preset requirement is satisfied (Fig. 2B, 2C, par. [0029]-[0030]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method and system of Kano by re-sending the routing establishment message to each of the relay devices connected to the gateway according to an adjusted TTL value, until the monitoring result satisfies a preset requirement; and determining a TTL value corresponding to the monitoring result as the target TTL value when the preset requirement is satisfied in order to allow the server 400 of Kano to determine a topology of the network and keep management table 411 up to date.

	As to claim 4, Kano in view of Barnes teaches that the preset Time To Live TTL value is a preset minimum TTL value; and the adjusting a TTL value according to the monitoring result comprises:
increasing the TTL value according to a preset amplitude of adjustment, if the monitoring result indicates that the receipt feedback from the target device is not received, wherein the preset requirement is satisfied when the receipt feedback from the target device is received (par. [0028]-[0032] in Barnes).

	As to claim 5, Kano in view of Barnes teaches that the preset Time To Live TTL value is a preset maximum TTL value; and the adjusting a TTL value according to the monitoring result comprises:
	decreasing the TTL value according to a preset amplitude of adjustment, if the monitoring result indicates that the receipt feedback from the target device is received,
	wherein the preset requirement is satisfied when the receipt feedback from the target device is not received (par. [0188], [0205]-[0206] in Kano).

As to claim 10, Kano teaches all the elements except determining, if a disconnected relay device is detected between the gateway and the target device, a candidate relay device from other relay devices with the TTL value as that of the disconnected relay device; sending a routing update message to the target device using the candidate relay device; and updating, if a feedback from the target device is received, the disconnected relay device in at least one path in the preset routing table to be the candidate relay device.
Barnes is directed to determining a topology of a network (abstract). In particular, Barnes teaches determining, if a disconnected relay device is detected between the gateway and the target device, a candidate relay device from other relay devices with the TTL value as that of the disconnected relay device [receiving error message and determining there is a second intermediary device in the path] (Fig. 2A, par. [0028]); sending a routing update message to the target device using the candidate relay device (Fig. 2B, 2C, par. [0029]-[0030]); and updating, if a feedback from the target device is received, the disconnected relay device in at least one path in the preset routing table to be the candidate relay device (par. [0031]-[0032]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method and system of Kano by determining, if a disconnected relay device is detected between the gateway and the target device, a candidate relay device from other relay devices with the TTL value as that of the disconnected relay device; sending a routing update message to the target device using the candidate relay device; and updating, if a feedback from the target device is received, the disconnected relay device in at least one path in the preset routing table to be the candidate relay device in order to allow the server 400 of Kano to determine a topology of the network and keep management table 411 up to date.

As to claim 11, Kano in view of Barnes teaches that before determining, if a disconnected relay device is detected between the gateway and the target device, a candidate relay device from other relay devices with the TTL value same as that of the disconnected relay device, the method further comprises: detecting a heartbeat of relay device; and determining that the disconnected relay device exists between the gateway device and the target device if no heartbeat of the relay device is detected [if error message is received] (par. [0028]-[0032] in Barnes).

As to claims 15-17, Kano teaches all the elements as discussed per claim 6 above.

As to claims 18-21, Kano in view of Barnes teaches all the elements as discussed per claim 10 above.

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Kano et al. in view of Kharvar et al. (US 2020/0288373 A1).
As to claim 8, Kano teaches all the elements except that the determining the target relay device from the relay devices satisfying a TTL value corresponding to the target device according to the transmission characteristic parameters comprises: determining, as the target relay device, from the relay devices satisfying the TTL value corresponding to the target device, a relay device having a highest received signal strength indication RSSI value. 
Kharvar teaches selecting a relay device based on parameters such as received signal strength indication (RSSI) and hop count (par. [0024]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method and system of Kano by having the determining the target relay device from the relay devices satisfying a TTL value corresponding to the target device according to the transmission characteristic parameters comprise: determining, as the target relay device, from the relay devices satisfying the TTL value corresponding to the target device, a relay device having a highest received signal strength indication RSSI value in order to select the relay device that will transmit data to the destination in the most effective way possible. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OLEG SURVILLO whose telephone number is (571)272-9691. The examiner can normally be reached 9:00am - 5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Trost can be reached on 571-272-7872. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/OLEG SURVILLO/Primary Examiner, Art Unit 2442